Case 3:20-cv-00865-BAS-AHG Document 53-9 Filed 08/10/20 PageID.3413 Page 1 of 1



    1                                    CERTIFICATE OF SERVICE
    2              South Bay United Pentecostal Church, et al. v. Gavin Newsom, et al.
    3                  USDC, Southern District Case No.: 3:20-cv-00865-BAS-AHG

    4          I hereby certify that I electronically filed the following document with the Clerk of the Court
        by using the CM/ECF system:
    5
        •      Notice of Motion and Renewed Motion for a Temporary Restraining Order /
    6          Preliminary Injunction;
        •      Memorandum of Points & Authorities in Support of Renewed Motion for a Temporary
    7          Restraining Order / Preliminary Injunction;
    8   •      Second Supplemental Declaration of Bishop Arthur Hodges III in Support of Plaintiffs’
               Renewed Motion for a Temporary Restraining Order / Preliminary Injunction;
    9   •      Supplemental Declaration of Jeffrey M. Trissell, Esq. in Support of Plaintiffs’ Renewed
               Motion for a Temporary Restraining Order / Preliminary Injunction;
   10   •      Supplemental Declaration of George Delgado, M.D. in Support of Plaintiffs’ Renewed
               Motion for a Temporary Restraining Order / Preliminary Injunction;
   11   •      Declaration of Charles Cicchetti in Support of Plaintiffs’ Renewed Motion for a
   12          Temporary Restraining Order / Preliminary Injunction;
        •      Declaration of Sean G. Kaufmann in Support of Plaintiffs’ Renewed Motion for a
   13          Temporary Restraining Order / Preliminary Injunction;
        •      Declaration of James Lyons-Weiler in Support of Plaintiffs’ Renewed Motion for a
   14          Temporary Restraining Order / Preliminary Injunction;
        •      Declaration of Dr. Jayanta Bhattacharya in Support of Plaintiffs’ Renewed Motion for
   15          a Temporary Restraining Order / Preliminary Injunction; and Request for Leave to
               File Late Declaration; and
   16
        •      [Proposed] Order on Plaintiffs’ Renewed Motion For a Temporary Restraining Order
   17          / Preliminary Injunction.

   18         I certify that all participants in the case are registered CM/ECF users and that service will be
        accomplished by the CM/ECF system.
   19
        [X]    BY ELECTRONIC TRANSMISSION: I electronically filed the above document(s) with the
   20          Clerk of the Court using the CM/ECF system. The CM/ECF system will send notification
   21          of this filing to the person(s).

   22   []     BY MAIL: By placing a copy of the same in the United States Mail, postage prepaid, and
               sent to their last known address(es).
   23
        []     BY ELECTRONIC MAIL: I served a true copy, electronically on designated
   24          recipients via electronic transmission of said documents.
   25
                 I declare under penalty of perjury, under the laws of the State of California, that the above
   26   is true and correct.

   27          Executed on August 10, 2020, at Rancho Santa Fe, California.
   28                                                  ______________________________
                                                       Kathy Denworth

                                                          1
                                                                                   CERTIFICATE OF SERVICE
                                                                                      3:20-cv-00865-BAS-AHG
